PER CURIAM:
Betty Gist appeals the district court’s order dismissing her action seeking long term disability benefits under the Employee Retirement Income Security Act. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Gist v. Duracell Inc. Managed Disability Plan, No. CA-04-882-0-JFA (D.S.C. filed July 7, 2005 & entered July 13, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED